Citation Nr: 1504412	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-21 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder condition, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2014, the Board remanded the current issue for further evidentiary development.  

Also remanded by the Board in April 2014 was the issue of entitlement to service connection for a low back condition.  In January 2015, the Appeals Management Center granted service connection for that condition.  Therefore, that issue has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the Veteran's claim.

The Veteran has asserted that he has a bilateral shoulder condition that is related to his now service-connected low back disability, or to a fall in service during which he also strained his back.  He was afforded a VA shoulder examination in November 2014, at which time the examiner noted that the Veteran had degenerative arthritis in both shoulders, but opined that the arthritis was not related to service or to the Veteran's service-connected low back disability.  The examiner explained that there was no indication of an in-service shoulder injury in the Veteran's service treatment records and no chronic bilateral shoulder complaints, diagnosis, or treatment, and that back strain and degenerative disc disease are not medically considered etiologies or contributing factors to the development of a shoulder condition.  

However, the Veteran's VA physical therapist opined that the lifting heavy objects, as the Veteran did during service, would stress and pull the arm and shoulder joints.  Moreover, although secondary service connection may be established if the condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability, a possibility not discussed by the November 2014 examiner.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Based on the foregoing, the Board finds that an additional medical opinion would aid in adjudication of the Veteran's claim.  Ongoing VA treatment records should also be obtained on remand.

Finally, the Veteran should be afforded notice pursuant to the Veterans Claims Assistance Act (VCAA) of how to establish service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice concerning his claim for service connection for a shoulder disability as secondary to his service-connected low back disability. 


2.  Obtain relevant VA treatment records from October 2014 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Then, send the claims file to a VA physician for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral shoulder condition is related to service?  Please explain why or why not.  In issuing the opinion, the physician should discuss the importance, if any, of the heavy lifting the Veteran performed during active duty service, and the December 1973 and January 1974 post-service treatment for bursitis of the left shoulder.

(b) If the Veteran's bilateral shoulder condition is not related to service, is it at least as likely as not (50 percent probability or greater) that it was caused by his service-connected low back disability?  Please explain why or why not.

(c) If the Veteran's bilateral shoulder condition was not caused by the service-connected low back disability, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the low back disability?  Please explain why or why not.  If the physician finds that the Veteran's bilateral shoulder condition has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the shoulder condition.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

